IN THE COURT OF APPEALS OF TENNESSEE
                                AT NASHVILLE
                              Assigned on Briefs December 10, 2008

                        JOSEPH MORGAN v. DARIN HALL ET AL.

                         Appeal from the Circuit Court for Davidson County
                           No. 08C-1339     Thomas W. Brothers, Judge



                      No. M2008-01231-COA-R3-CV - Filed February 4, 2009


A former inmate in the Davidson County jail filed a Petition for Permanent Injunction against the
Davidson County Sheriff and the Davidson County Sheriff’s Office in which he alleged he had been
mistreated while incarcerated. The defendants moved to dismiss the former inmate’s petition for
injunctive relief on the ground that he was no longer incarcerated, and thus his action for injunctive
relief was moot. The plaintiff failed to respond to the motion and did not attend the hearing on the
motion. The trial court granted the defendants’ motion to dismiss from which the plaintiff appealed.
Finding no error, we affirm.

             Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court
                                           Affirmed

FRANK G. CLEMENT , JR., J., delivered the opinion of the court, in which ANDY D. BENNETT and
RICHARD H. DINKINS, JJ., joined.

Joseph Morgan, Nashville, Tennessee, Pro Se.

Kevin C. Klein, Andrew D. McClanahan and Christopher M. Lackey, Nashville, Tennessee, for the
Appellee, Sheriff Daron Hall1 and Davidson County Sheriff’s Office.




        1
          Plaintiff incorrectly identified Davidson County Sheriff Daron Hall as “Darin” Hall in the caption of the
Petition and throughout the petition.
                                          MEMORANDUM OPINION2

      Joseph Morgan (“Plaintiff”) filed a Petition for Permanent Injunction in the Circuit Court for
Davidson County on April 21, 2008 against the Sheriff of Davidson County and the Davidson
County Sheriff’s Office (collectively, “Defendants”) following his release from their custody.

        Plaintiff alleges in the Petition that while he was in Defendants’ custody that Defendants:
(1) used jailhouse informants to “harass, annoy, and attack” him; (2) held “illegal and meritless”
disciplinary board hearings; (3) put foreign objects such as body fluids, chemical cleaning agents,
and metal shavings in his food; and (4) turned off the lights in his cell from the control room so he
was not able to see “bad food.” The sole relief sought in this action is that of injunctive relief.

        On June 3, 2008, Defendants moved to dismiss the Petition for Permanent Injunction for lack
of subject matter jurisdiction. In their motion, Defendants contended that Plaintiff was no longer
in the custody of the Davidson County Sheriff’s Office; therefore, his petition for injunctive relief
was moot. Plaintiff failed to respond to Defendants’ motion or appear at the hearing. When the
motion came on for hearing, the trial court dismissed the petition with prejudice on July 8, 2008.
This appeal followed.

        We find no merit to Plaintiff’s appeal for two reasons. Plaintiff failed to respond to the
motion to dismiss or appear at the hearing and therefore has waived the issue. Further, Plaintiff’s
request for injunctive relief is moot as he was no longer incarcerated. Accordingly, Plaintiff’s
petition was properly dismissed.

       The judgment of the trial court is affirmed, and this matter is remanded with costs of appeal
assessed against Plaintiff, Joseph Morgan.



                                                               ___________________________________
                                                               FRANK G. CLEMENT, JR., JUDGE




       2
           Tenn. Ct. App. R. 10 states:

       This Court, with the concurrence of all judges participating in the case, may affirm, reverse or modify
       the actions of the trial court by memorandum opinion when a formal opinion would have no
       precedential value. W hen a case is decided by memorandum opinion it shall be designated
       “MEMORANDUM OPINION,” shall not be published, and shall not be cited or relied on for any
       reason in any unrelated case.

                                                        -2-